Citation Nr: 0303054	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  97-31 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

This veteran had active service from September 1969 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision by the Department of Veterans 
Affairs (VA) Waco, Texas Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  No competent evidence indicates that the veteran's 
post-service hearing loss may be associated with his period 
of active service.  

3.  There is no medical evidence to show that hearing loss 
manifested itself in this case within one year after the 
veteran's discharge in July 1977.  


CONCLUSION OF LAW

Hearing loss was not incurred in active service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  The law applies to all claims 
filed on or after the date of its enactment or, as in this 
case, filed before the date of enactment and not yet subject 
to a final decision as of that date because of an appeal 
filed which abated the finality of the decision appealed.  
38 U.S.C.A. § 5107, Note (West Supp. 2002).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2002).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in May 1997 and February 1998, the statement 
of the case (SOC) dated in August 1997; the letter regarding 
the VCAA in May 2002, and the supplemental statements of the 
case (SSOC) dated in February 1998 and August 2002, the RO 
provided the veteran with the applicable law and regulations 
and gave adequate notice as to the evidence needed to 
substantiate his claims.  In addition, the VCAA letter 
explained the notice and duty to assist provisions of the new 
law, including the respective responsibilities of the parties 
to secure evidence, and asked the veteran to submit or 
authorize VA to obtain outstanding evidence relevant to the 
appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured a VA 
audiological examination and attempted to obtain current 
treatment records from the veteran.  He has not authorized VA 
to obtain any additional private evidence.  The Board finds 
that the duty to assist the veteran with the development of 
his claim is satisfied.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Analysis

The veteran contends that his hearing loss had its onset 
during service when he served as a radar repairman and lived 
in bunkers within several feet of the firing equipment.  The 
veteran alleges that since service his hearing has become 
progressively worse.  

Initially, the Board notes that service connection may be 
established for a disability on a direct basis where a 
current disability exists and that disability is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection for 
certain diseases, such as sensorineural hearing loss, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for bilateral hearing loss has 
requirements other than those indicated above.  See 38 C.F.R. 
§ 3.385.  The threshold for normal hearing ranges from zero 
to twenty decibels, and any reading higher than twenty 
indicates some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  However, under VA law, service 
connection may only be granted for impaired hearing when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz reaches a level of 40 decibels or 
greater.  Also, impaired hearing will be considered a 
disability if the pure tone threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores 
utilizing the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

Under the factual circumstances of this case, the veteran is 
not entitled to service connection for his hearing loss.  
Specifically, at enlistment examination in September 1969, 
audiometry readings showed no hearing loss.  Auditory 
thresholds in each of the frequencies 500, 1000, 2000, and 
4,000 Hertz was 5, 0, 0, and 0 in the right ear and 5, 10, 5, 
and 15 in the left ear.  On separation examination in May 
1977, equally so, audiometry findings were silent for any 
indications of hearing loss.  Auditory thresholds in each of 
the frequencies 500, 1000, 2000, 3,000, 4,000 and 6,000 Hertz 
was 5, 0, 0, 5, 0, and 0 in the right ear; and 5, 5, 5, 5, 
15, and 0 in the left ear.  All other clinical records 
contained within the veteran's service medical records are 
negative for any notations, complaints, or diagnoses of 
hearing loss.  

Moreover, there are no medical records subsequent to service 
of any diagnoses of or complaints related to any hearing loss 
until 20 years after discharge.  In a letter dated in March 
1997, the RO attempted to further develop the veteran's 
service connection claim with a request for any current 
medical evidence of treatment for any hearing loss.  The 
veteran supplied no reply to date.  The duty to assist in the 
development of the veteran's claim is not always "a one-way 
street."  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The first medical evidence of record to support current 
hearing loss appears in the December 1997 VA examination with 
the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
55
60
LEFT
10
15
10
20
25

Speech audiometry revealed speech recognition ability of 
100 percent bilaterally.  

Thus, in view of the December 1997 audiology results, the 
Board notes that while there is currently some degree of 
hearing loss in the left ear, see Hensley, 5 Vet. App. at 
157, and impaired hearing in the right ear, no competent 
evidence indicates that the veteran's post-service hearing 
loss may be associated with his period of active service.  
38 C.F.R. § 3.159(c)(4)(i)(C).  Moreover, although the 
veteran contends that his hearing loss resulted from his 
duties as a radar repairman in service when he was exposed to 
artillery fire, he has not presented any evidence of medical 
training or qualifications to support any of his statements.  
In this vein, the Board points out that a lay person, 
untrained in the field of medicine, is incompetent to offer 
an opinion which requires specialized medical knowledge.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while his DD Form 
214 supports that he served in Vietnam in the capacity of a 
radar repairman and earned several awards during his period 
of service, there are no clinical data or opinions to relate 
the veteran's post-service hearing loss to his period of 
active duty.  Additionally, the veteran himself stated in a 
form dated in December 1997 that he was not treated for 
hearing loss in service and was not treated subsequent to 
service for any hearing loss.  Thus, in light of the above, 
the Board must deny the veteran's service connection claim.  

The Board has considered all potential applicable regulations 
and laws relevant to the veteran's assertion and has state 
below the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the evidence of record preponderates against an award 
of service connection for bilateral hearing loss.  There 
being no reasonable doubt as to service origin, this claim 
may not be resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



		
	KATHLEEN K. GALLAGHER 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

